Citation Nr: 1701137	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  11-00 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; Veteran's friend
ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to September 1976.

These matters come before the Board of Veterans Appeals (Board) on appeal from March 2010 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia

A Board hearing at the VA Central Office was conducted in August 2016. A transcript of this hearing is contained within the electronic claims file. 
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record

The issues of service connection for a cervical spine disorder and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is as likely as not that the Veteran's low back disorder is related to in-service occurrences or events.

2.  It is as likely as not that the Veteran's left knee disorder is related to in-service occurrences or events.

CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for a low back disorder are approximated. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for a left knee disorder are approximated. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim unless the assistance would not aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016). In view of the Board's favorable decision below, further notice and assistance are unnecessary to aid the appellant in substantiating this claim. See Wensch v. Principi, 15 Vet. App. 362 (2001).

Law and analysis

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for certain chronic disorders, including arthritis, may be presumed where demonstrated to a compensable degree within 1 year following separation from qualifying service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service. Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2016).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107 (b).

With resolution of the doubt in favor of the Veteran, she has a left knee disorder and a low back disorder that were incurred as a result of her active service.

Service treatment records showed the Veteran sought treatment for back pain and left knee pain in April 1974.  Lumbar strain was noted.  The Veteran again sought treatment in August 1975.  The orthopedic clinic notation showed that she complained back pain since her pregnancy in 1974 and that her left leg was giving out.  X-rays showed her back and knee were within normal limits.  In April 1976, the Veteran was involved in a motor vehicle accident.  The Veteran underwent a discharge medical examination in July 1976, at which time clinical evaluations of her spine and lower extremities were normal and no defects or diagnoses were noted.

A January 1993 physical therapy record showed the Veteran was treated for back pain, including being fitted for contour lumbar support.  The Veteran indicated that she "has always had back pain as long as she can remember."  In July 1993, the Veteran reported having left knee pain since 1975 and ongoing knee and back pain.  

A January 1994 treatment record shows the Veteran sought treatment for a recurrent history of back trouble.  She was found to have minor disc herniation at L4, L-5 and L-5, S-1. A February 1994 record showed the Veteran had been suffering from back pain for many years.  

In a May 2008 treatment record, the Veteran attributed her neck pain to a motor vehicle accident in which her van was totaled.  In an October 2008 treatment record, the physiatrist indicated that Veteran has symptoms consistent with rheumatoid arthritis. 

The Veteran underwent a VA examination in October 2009.  The examiner diagnosed left knee strain, noting normal x-ray findings and degenerative arthritis of the L5-S1 spine.  No opinion was provided as to causation or etiology.  

In a January 2010 addendum report, the examiner opined that the Veteran's back and knee disorders were less likely than not related to service.  In support of these opinions, the examiner stated that regarding her knee, 

there is a 35 year span between the [in-service complaint of knee pain and the present disorder].  Her discharge physical implies that her knee condition was a one time event without reoccurrence and there for no other formal exams documenting a knee condition.  While it is true that a torn meniscus can cause pain later in life, the pain is generally progressive and with no other documentation of knee pain, it is less likely than not that her current pain is related to her military knee pain.

Regarding her back, the examiner stated that her military back pain appears to have been associated with her pregnancy and not degenerative disc disease.  

While she did complain of 'long history of back pain', there is a nearly 20 year interval between when the medical records document her back pain (1993) and the two incidents of back pain in the military (1974).  Her discharge physical implies that her back pain was related to her pregnancy and her exam at that time was normal.

The Veteran appeared at a Board hearing in August 2016.  She testified that she had back pain during service, during and after her pregnancy.  She also stated that she was in a car accident in service, as a result of which, she injured her left knee and aggravated her back pain.  She stated that she continued to experience pain in both her back and leg after her discharge from service, although she was unable to seek treatment due to a lack of funds and insurance.  

The Veteran submitted a private opinion, dated in September 2016, in which a physician stated that the Veteran is treated in her office for evaluation and management of arthritis of the hands and degenerative disc disease of the spine.  The physician opined that "degenerative disc disease more likely than not may be triggered or aggravated by injuries, including motor vehicle accidents, the effects may not be immediate following the injury."

The Veteran submitted an additional opinion from a nurse practitioner who noted that the Veteran had been a patient for many years and was seen for recurrent musculoskeletal problems with her neck, back, and left knee.  The nurse practitioner noted that the Veteran had been involved in a motor vehicle accident in service and did not seek treatment at that time "due to the prevailing sentiment that to do so might reflect badly on her fitness for duty in the military" and that the Veteran "has experienced recurring problems with her neck, back, and knee that more likely than not began with this automobile accident."
The Board finds that, with resolution of the doubt in favor of the Veteran, service connection is warranted. The Veteran has chronic disabilities of the low back and left knee. Symptoms of both a low back and left knee disorder were noted during service and a history of low back and left knee pain has been noted in post-service treatment records.  Additionally, the Veteran has competently and credibly testified as to the onset of symptoms in service and the continuity of symptoms since service, which are supported by the contemporary treatment records.  Finally, the Veteran submitted opinions from a physician and nurse practitioner that support her claims.  Although the VA examiner found no etiology between her disorders and service, the VA opinions did not consider the lay evidence of record, the motor vehicle accident, or the Veteran's post-pregnancy back pain complaints in 1975.  

Therefore, the evidence of record is in relative equipoise concerning the etiology of the Veteran's low back and left knee disorders. Resolving reasonable doubt in the Veteran's favor, the Board finds that both disorders are at least as likely as not etiologically related to her military service. Therefore, service connection is warranted. See 38 U.S.C.A. § 5107 (b).


ORDER

Service connection for a low back disorder is granted.

Service connected for a left knee disorder is granted.


REMAND

Remand is necessary prior to adjudicating the Veteran's claims of service connection for a neck disorder and an acquired psychiatric disorder.  

VA must provide an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes an event, injury or disease in service, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease. 38 C.F.R. § 3.159 (c)(4) (2016); McClendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the evidence need only "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

Although the Veteran underwent a VA examination for her lumbar spine disorder and her left knee disorder, the examiner did not examine nor provide an opinion as to the etiology of her cervical spine disorder.  Although her service treatment records do not show that the Veteran complained of cervical spine pain during service, post-service treatment records show the Veteran was treated for cervical pain, along with her low back pain.  A VA examination is necessary prior to adjudicating the claim to determine if she had a cervical spine disability that was incurred as a result of service or secondary to or aggravated by her service-connected disorders.  

Additionally, the Veteran has not been afforded a VA examination to determine the nature and etiology of her acquired psychiatric disorder. Treatment records show she has been treated for depression and the Veteran has contended that she has PTSD as well. The Veteran also submitted lay statements regarding her in-service stressors, including an in-service sexual assault and ongoing symptoms.  Therefore, the Board finds that remand is necessary to afford the Veteran a VA examination. McClendon, supra.

Finally, if a PTSD claim is based on in-service assault, as in this case, evidence from sources other than the veteran's service medical records may corroborate the veteran's account of the stressor incident. VA will not deny a PTSD claimed based on in-service personal assault without first advising the veteran that evidence from alternative sources other than service medical records may constitute credible supporting evidence. See 38 C.F.R. § 3.304 (f)(5); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999). In this case, the RO did not provide adequate notice to the Veteran as outlined above. On remand, the AOJ should provide such notice to the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a notice letter to her current address of record that complies with the notification requirements of 38 C.F.R. § 3.304 (f)(5). The letter should advise the Veteran that evidence from sources other than her service records or evidence of behavior changes may constitute credible supporting evidence of her stressor relating to an in-service assault. Inclusion of VA Form 21-0781a, without any further explanation in the body of the notice letter as requested above, will not suffice.

2. Obtain any outstanding VA treatment records.  All attempts to obtain records should be documented in the claims folder.  The Veteran's assistance in identifying and obtaining records should be requested as needed.

3. Arrange for the Veteran to have a VA examination to determine the nature and etiology of any cervical spine disorder.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed. An explanation for all opinions expressed must be provided. If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

The examiner must provide any relevant diagnoses of a cervical spine disorder.  Specifically, the examiner must address:

a. Whether any diagnosed cervical spine disorder is due to service.

b. Whether any diagnosed cervical spine disorder is secondary to her service-connected low back or left knee disorders.

c. Whether any diagnosed cervical spine disorder is aggravated by her service-connected low back or left knee disorders.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions. All tests deemed necessary by the examiner must be performed if an examination is requested.

4. Arrange for the Veteran to have a VA psychiatric examination to determine the nature and etiology of any psychiatric disorder. The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed. An explanation for all opinions expressed must be provided. If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion. 

The examiner must provide all relevant psychiatric diagnoses. 


For each disorder diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not (probability equal to or greater than 50 percent) related to the Veteran's service. Specifically, the examiner must address:

a. Whether any diagnosed psychiatric disorder is due to service, including an in-service sexual assault.

b. Whether any diagnosed psychiatric disorder is secondary to her service-connected low back or left knee disorders

c. Whether any diagnosed psychiatric disorder is aggravated by her service-connected low back or left knee disorders.

d.  If the Veteran is diagnosed with PTSD, the examiner shall state the stressor(s) upon which such diagnosis is based.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions. All tests deemed necessary by the examiner must be performed if an examination is requested.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge and training).

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims must be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and her representative must be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


